RONNIE L. WHITE, Judge,
dissenting.
I cannot join the Court’s summary issuance of a peremptory writ in this matter both because it is an inappropriately casual use of the mandamus power and because petitioner has not demonstrated any entitlement to relief, even under the standard announced in Linthicum.
The Court issues a writ directing the trial court to “determine venue in accord with Linthicum.” While the phrasing leaves some doubt, I take this to mean that the Court is directing the circuit court to reconsider its ruling on the motion to transfer venue in light of the new rule announced in Linthicum. This is a completely inappropriate use of mandamus, a *406power this Court has previously used only with greatest care: “There is no remedy that a court can provide that is more drastic, no exercise of raw judicial power that is more awesome, than that available through the extraordinary writ of mandamus.” 1 Because mandamus is an “inflexible and unreasoning”2 remedy, this Court has developed a stringent set of principles to cabin its use: 1) “Mandamus will lie only when there is a clear, unequivocal, specific right to be enforced”; 2) “The purpose of the writ is to execute, not adjudicate”; 3) “Mandamus is only appropriate to require the performance of a ministerial act”; and 4) “[Mjandamus cannot be used to control the judgment or discretion of a public official.”3 Issuance of the writ here violates each of these principles, since there is no duty, ministerial or otherwise, requiring a trial judge to reconsider a decision once it has been made. The abuse of the writ in this situation is particularly troubling, since the trial court has never been asked to engage in the reconsideration the Court now orders. If it were not already a part of the law of mandamus,4 I would think that this Court would, as a matter of comity, refrain from ordering a lower court to perform an act that the parties have never requested.
Mandamus would be the appropriate remedy to order a change of venue here, but the Court cannot grant that relief because petitioners have failed to establish, even in light of the new rule announced in Linthicum, that they are entitled to a change of venue. The Court properly notes that Linthicum interprets only section 508.010. Plaintiff here, however, posits venue not on that statute, but on section 508.070, the motor carrier venue statute.5 That statute permits venue against a motor carrier such as relator in any county through which it operates. Landstar could have had no complaint regarding venue in Jackson County at the time suit was filed, and the only thing that renders venue improper under Lin-thicum was the joinder of a Missouri resident defendant. While Linthicum holds that a Missouri resident defendant is entitled to challenge venue in these circumstances at the time of her joinder, that decision does not hold that each defendant gets to challenge venue each time a defendant is added. In particular, I doubt that the General Assembly, which enacted a specific statute to widen the venue choice available for suits against motor carrier defendants like petitioner, intended to give those defendants a chance to select a more a favorable venue where a newly added Missouri resident who is supposedly disadvantaged by the venue chooses not to challenge it.
If the Court simply wishes the trial court to reconsider its ruling in light of Linthicum, then issuing a writ of mandamus is unnecessary, as well as improper. Simply dismissing the petition without prejudice to refiling it after any reconsideration by the lower court would accomplish the same result and do no violence to *407our mandamus jurisprudence. In addition to failing to offer any rationale for issuing a peremptory writ, the Court is also silent regarding why this case requires us to dispense with our normal procedures in mandamus, a step that this court is only supposed to take when those procedures would “defeat the purpose of the writ.”6 Giving respondent the minimal courtesy of at least hearing from him before issuance of the writ would hardly defeat its purpose. In the absence of briefing and serious consideration of the issues presented here, I would not issue a peremptory writ, and I respectfully dissent.

. State ex rel. Kelley v. Mitchell, 595 S.W.2d 261, 266 (Mo. banc 1980).


. Id. (quoting State ex rel. Porter v. Hudson, 226 Mo. 239, 126 S.W. 733, 740 (Mo. banc 1910)).


. State ex rel. Missouri Growth Ass'n v. State Tax Comm'n, 998 S.W.2d 786, 788 (Mo. banc 1999).


. See Naugher v. Mallory, 631 S.W.2d 370, 374 (Mo.App.1982) (mandamus will not lie to command performance of a different act from that requested to be performed by the respondent).


. At least it appears that this is the case. Since the Court decides this case without benefit of briefing, the exact issues it decides are unclear.


. Rule 84.24(j).